Citation Nr: 0713452	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  This case comes to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision denying the 
reopening of the veteran's claim for entitlement to service 
connection for a low back condition.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a low 
back disorder in a February 1986 rating decision.  The 
appellant did not appeal this decision.

2.  Evidence submitted since the February 1986 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of the1986 decision and does not relate to 
an unestablished fact.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
February 1986 final rating decision, and the claim for 
service connection for a low back condition is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a letter in February 2002 indicating all but the 
fourth element of the duty to notify.  While this letter was 
not complete in its notification of the claimant, the 
claimant has not been prejudiced by lack of notification for 
he was sent a statement of the case in February 2004 and 
supplemental statements of the case in May 2005 and October 
2006, each containing the entire language of 38 C.F.R. 
§ 3.159, as well as a complete notification letter in June 
2006.

In addition, in its statement of the case issued in February 
2004 and supplemental statements of the case issued in May 
2005 and October 2006, the RO included the entire language of 
38 C.F.R. § 3.156.  The RO also advised the veteran about the 
evidence and information necessary to reopen the claims for 
service connection (citing the correct legal standard), as 
well as the evidence and information necessary to establish 
entitlement to the underlying claims in a June 2006 letter.  
Therefore, VA has fulfilled its specific duties to notify 
with regard to claims to reopen.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records and VA treatment records, 
and private medical records.  There does not appear to be any 
other evidence, VA or private, relevant to the claim at this 
time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

II.  Claim to Reopen

By a February 1986 rating decision, the RO denied reopening a 
claim for service connection for a low back condition because 
there was no medical evidence linking the veteran's low back 
condition to his service.  The veteran was notified of this 
adverse rating decision together with his rights regarding 
the appeal of a decision that was adverse to his interests.  
The veteran did not respond.  Because he did not file a valid 
notice of disagreement within one year of notification of the 
February 1986 rating decision, the rating decision became 
final.  As a result of the final rating decision, the case 
must be reopened before the claim for service connection for 
a low back condition can be considered on the merits.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records and several VA 
examinations.  The veteran's service medical records show 
that the veteran underwent treatment for a possible low back 
strain but no diagnosis was made and the veteran's separation 
examination was completely normal.  Each of the VA 
examinations (June 1971, February 1983, September 1983, and 
October 1985) indicate complaints regarding low back pain and 
varying diagnoses ranging from low back strain to 
degenerative joint disease of the lumbar spine.  However, 
none of the VA examiners in any way linked the veteran's 
diagnosis to service.

Evidence received since the last final disallowance includes 
the veteran's VA and private treatment records which indicate 
treatment and complaints regarding low back pain since 1988.  
The pertinent unestablished fact in this case revolves around 
the question of whether the veteran's current back disability 
is related to the problems he experienced in service.  The 
evidence received since the last final disallowance nowhere 
indicates that the low back condition actually manifested 
during service, within one year after service, or is 
otherwise related to service.  The veteran also underwent a 
VA examination in February 1989 at which time he complained 
of low back pain but x-rays showed a normal spine.  While the 
evidence is new as it was not of record at the time of the 
last final disallowance, it is not material because it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim.


ORDER

New and material evidence having not been presented, the 
claim for entitlement to service connection for a low back 
condition is not reopened.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


